DETAILED ACTION
This office action is a response to an application filed on 10/19/2020 in which claims 1-20 are pending for examination of which claims 6 and 18 are cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/06/2018, 08/02/2019, 10/25/2019 and 01/02/2020 was filed the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 7, 9, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GILLIES et al (US 2012/0259994 A1) in view of Wijnands et al (US 7,830,787 B1) and Signaoff et al (US 8861520 B1).

Regarding claim 1, GILLIES discloses a system for capturing (Fig.1; 20, 22, paragraph [0062]; Content preparation device includes audio source capturing audio data) and distributing a live audio stream of a live event in real-time to a plurality of mobile computing devices (Fig.1, 20, 60, 40, paragraph [0011]; broadcast audio stream to client devices or plurality of mobile computing device, please see paragraph [0097]; wireless communication device, paragraph [0062],  [0063]; live streaming, real-time audio data), the system comprising:
at least one memory configured to store computer-executable instructions (paragraph [0166]; memory to store program code or instruction); and
at least one processing device coupled to the at least one memory and at least one audio input device configured to receive the live audio stream (Fig.1; 20, 60, 40, paragraph [0062], [0166], a content preparation device comprises a processor executing instructions stored in the storage medium (coupled to memory) and an audio encoder 26 that processes signals (configured to receive) of live stream audio captured by an audio source 22; paragraph [0063]; live stream audio), the computer-executable instructions when executed by the at least one processing device causing the at least one processing device (paragraph [0166]; instructions on computer-readable medium executed by one or more computer) to:
Fig.1; 10, 20, 22 audio source, 26 audio encoder: paragraph [0062]; audio encoder receives audio data produced by microphone)
generate, in real-time, a plurality of discrete audio data packets from the live audio stream;(Fig.1, 10, 22 audio source, 26 audio encoder, paragraph [0063], [0071] and [0094], upon receipt of audio stream data from audio source, audio encoder forming or generating packetized elementary streams or PES packets comprising header (discrete packet) in real-time from the live stream audio) and
as each discrete audio data packet is generated, transmit that respective discrete audio data packet over a first network for receipt by the plurality of mobile computing devices (Fig.1, 10, 60, 40,  paragraph [0063] and [0084]; client devices (i.e. mobile computing devices) receives the transmitted representation file or data packet over the network paragraph [0071]; audio encoder of content preparation devices forming or generating packets of audio data, paragraph [0073]; encapsulation unit receives PES packets from audio encoder, paragraph [0074]; encapsulation packets provides representation file or packets to server over the network, paragraph [0084]; client devices receives packets or representation file form server)
wherein the transmitting comprises, transmitting, by Unicast transmission (Fig. 9, 310, received media data via Unicast transmission, paragraph [0035]; streaming data in packet or segments are transmitted to HTTP/unicast, paragraph [0048]; client receives data packet from unicast transmission), a copy of the discrete audio data packet for receipt by each one of the plurality of mobile computing devices (Fig.1; 54, 72, paragraph [0011]; transmits or broadcasts data to one or more client devices (i.e. mobile computing devices), paragraph [0040]; broadcasts copy of discrete data segment, paragraph [0041]; transmits or broadcasts discrete data segment or data packet to clients; paragraph [0048] and [0049]; client devices receives segments of representation; paragraph [0082]; client devices receives replicated data representations by joining the group; paragraph [0072]; representations include PES packets)
GILLIES does not explicitly disclose transmitting, by Unicast transmission, a single copy of discrete audio data packet for receipt by each of the plurality of mobile computing devices without transmitting other copies of the discrete audio data packet to the plurality of mobile computing devices.
WiJnands et al discloses transmitting, by Unicast transmission, a single copy of discrete audio data packet for receipt by each of the plurality of mobile computing devices without transmitting other copies of the discrete audio data packet to the plurality of mobile computing devices. (Column 4; lines 45-50; in unicast transmission, sending a single copy of data packet to each of the plurality of customer devices) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting copy of discrete packets of audio data to plurality of mobile devices of GILLES with the method transmitting a single copy of discrete audio data packet to customer devices with unicast transmission without transmitting other copies of WiJnands in order to stream data packet on the internet taught by WiJnands.

after transmitting the first discrete audio data packet, transmitting, a second discrete audio data packet of the plurality of discrete audio data packets different from the first discrete audio data packet, for receipt by each of the plurality of mobile computing devices 
Signaoff discloses transmitting, a first discrete audio data packet of the plurality of discrete audio data packets for receipt by each of the plurality of mobile computing devices. (Fig.2, 201, 205; source device 101 transmits a first audio data packet 201 for receipt by the destination devices wherein 1a is first discrete audio data packet; Column 8; lines 5-25; source device transmits or outputs packets which includes first audio data packet,)
after transmitting the first discrete audio data packet, transmitting, a second discrete audio data packet of the plurality of discrete audio data packets different from the first discrete audio data packet for receipt by each of the plurality of mobile computing devices (Fig.2, 201, 205, source device 101 transmits a first audio data packet and then transmits second audio data packets wherein 2a is second discrete audio data packet; Column 8 ; lines 5-25; source device transmits or outputs packets which includes second audio data packet, transmit packets is in sequence for example packet 2a is transmitted after packet 1a, the destination devices to receive the transmitted packets in sequence)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting a single 

Regarding claim 7, GILLES in view of WiJnands and Signaoff discloses the system of claim 1, wherein the at least one processing device transmits that respective discrete audio data packet over the first network for receipt by the plurality of mobile computing devices in accordance with the User Datagram Protocol (UDP) (GILLES; paragraph [0141]; data sent via UDP protocol; paragraph [0041]; client receives data which includes discrete data packet or segment)

Regarding claim 9, claim 9 is rejected for the same reason as set forth in claim 1.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 1.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 7.

6.	Claims 2, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GILLIES et al (US 2012/025994 A1) in view of Wijnands et al (US 7,830,787 B1), Signaoff et al (US 8861520 B1) and Roosta et al (US 2011/0153862 A1). 

Regarding claim 2, GILLES in view of Wijnands and Signaoff discloses the system of claim 1, wherein the computer-executable instructions when executed by the at least one processing device further cause the at least one processing device (GILLES; paragraph [0166]; memory to store program code or instruction) to: 
for each copy of the each discrete audio data packet: (GILLES; paragraph [0071] and [0094]; PES packet which includes header)
add the header with the copy of the each discrete audio data packet, prior to transmitting the copy of the each discrete audio data packet for receipt by its respective one of the plurality of mobile computing devices (GILLES; paragraph [0080] and [0084]; provide header data of segment to data packet before transmitting or broadcasting to all members of broadcast domain; Signaoff; Column 3; line 52-67, Column 4; line 1-15; transmitting cloning data packet to respective receiving devices; Column 8; line 10-20; including header or adding header in a packet for routing the packet)
GILLES does not explicitly disclose generate a header comprising a packet sequence number associated with a copy of the each packet and a unique identifier associated with a respective one of the plurality of mobile computing devices and wherein the respective one of the plurality of mobile computing devices is the particular mobile computing device of the plurality of mobile computing devices to which a copy of the each packet is transmitted for receipt 
Roosta discloses generate a header comprising a packet sequence number associated with a copy of the each packet and a unique identifier associated with a respective one of the plurality of mobile computing devices (paragraph [0013], [0014], [0030], [0029] and [0034]; add a header including sequence number of packet, destination id that identifies intended destination device of the packet)  and wherein the respective one of the plurality of mobile computing devices is the particular mobile computing device of the plurality of mobile computing devices to which a copy of the each packet is transmitted for receipt (paragraph [0019], [0033] and [0034]; the intended destination device is the receiver device where the packet is sent)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting copy of discrete packets of audio data of GILLES in view of Wijnands and Signoaff with the method of Roosta in order to provide certain applications sensitive to packet sequence for playback taught by Roosta.

Regarding claim 10, claim 10 is rejected for the same reason as set forth in claim 2.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 2.

7.	Claims 3-4, 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GILLIES et al (US 2012/025994 A1) in view of Wijnands et al (US 7,830,787 B1),Signaoff et al (US 8861520 B1) and Ajay Rajkumar et al. (KR 101129885B1). 

Regarding claim 3, GILLES in view of Wijnands, Signaoff discloses the system of claim 1, wherein the computer-executable instructions when executed by the at least one processing device further cause the at least one processing device (GILLES; paragraph [0166]; memory to store program code or instruction executed by computer) to:
GILLES; paragraph [0063]; [0071]; [0084] and [0094]; form a packetized elementary stream or PES, or PES packets comprising headers (discrete) from the live stream audio to transmit to client devices; paragraph [0063] and paragraph [0082]; plurality of mobile devices have subscribed to the live audio stream for example client devices joined (have subscribed) to receive the broadcast data of the live streaming audio) and
GILLES in view of Wijnands and Signaoff does not explicitly disclose prior to transmitting a copy of the data packet; place the each data packet in a buffer
the transmitting comprises the at least one processing device retrieving the copy of the data packet from the buffer,
RAJKUMAR discloses prior to transmitting a copy of the packet, place the each packet in a buffer (page 5; fifth paragraph; packet is stored or placed in a buffer, page 5, sixth paragraph; transmit a packet to the terminal equipment)
wherein the transmitting comprises the at least one processing device retrieving the copy of the each data packet from the buffer (page 5; fourth paragraph and fifth paragraph; de-aggregator or processor output or retrieve data packet from buffer)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting copy of discrete packets of audio data of GILLES in view of Wijnands and Signaoff with the method of RAJKUMAR including buffer in order to reduce latency taught by RAJKUMAR.

Regarding claim 4, GILLES in view of Wijnands and Signaoff discloses the system of claim 3, 
GILLIES in view of Wijnands and Signaoff disclose a single one of the discrete audio data packets (paragraph [0063], [0071] and [0094], discrete audio data packets)
GILLIES in view of Wijnands and Signaoff does not explicitly disclose the buffer is configured to store a single one of the data packets 
RAJKUMAR discloses a single one of the data packets (page 5; fifth paragraph; a single packet is stored in a buffer)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting copy of discrete packets of audio data of GILLES in view of Wijnands and Signaoff with the method of RAJKUMAR including buffer in order to reduce latency taught by RAJKUMAR.

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 3.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 4.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 3.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 4.

s 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GILLIES et al (US 2012/025994 A1) in view of Wijnands et al (US 7,830,787 B1), Signaoff et al (US 8861520 B1), Kai (US 2018/0324073 A1) and Lincoln et al (US 2019/0075430 A1).

Regarding claim 5, GILLIES in view of Wijnands and Signaoff discloses the system of claim 1, 
receiving of the live audio stream at the at least one audio input device to transmitting of each one of the plurality of discrete audio data packets to the plurality of mobile computing devices (GILLIES; Fig.1, 20, 40, 22, 32, 74, [0062] and [0062]; receiving audio data at input device, [0065]; converted received audio stream to PES packet; [0094]; Fig.1, 40, 54, transmits discrete data packets to client device, [0011]; client devices )
GILLIES in view of Wijnands and Signaoff does not explicitly disclose the time from receiving of data to transmitting of data to the device.
Kai discloses the time from receiving of data to transmitting of data to the device (paragraph [0002]; transmission time between receiving device and transmission device)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting copy of discrete packets of audio data of GILLES in view of Wijnands and Signaoff with the method of Kai in order to determine transmission time taught by Kai.

Lincoln discloses disclose the time is in the range of: about near-zero milliseconds (mS) to about 25 mS, or about near-zero mS to about 100 mS, or about 100 mS to about 500 mS, or about 500 mS or less.(paragraph [0030]; transmission time is 10 milliseconds)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting copy of discrete packets of audio data of GILLES in view of Wijnands, Signaoff and Kai with the method of Lincoln in order to increase energy efficiency and the experienced QOS in D2D communication systems using multicast communication taught by Lincoln. (paragraph [0019]).

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 5.

9.	Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GILLIES et al (US 2012/025994 A1) in view of Wijnands et al (US 7,830,787 B1), Signaoff et al (US 8861520 B1), Ajay Rajkumar et al. (KR 101129885B1) and Sela et al (US 2017/0123991 A1).

Regarding claim 8, GILLIES in view of Wijnands and Signaoff discloses the system of claim 3, wherein the at least one processing device comprises a plurality of processing devices (GILLIES; Fig.1, 20, 22, 26, 30, 32, paragraph [0062]; processing device or content preparation device comprises plurality of processing devices such as audio source, audio encoder, encapsulation unit, output interface)
each one of the plurality of processing devices is enabled to provide Unicast transmission to a different subset of the plurality of mobile computing devices.(Fig.9; 308, unicast transmission, paragraph [0011]; client devices using provided unicast protocol)
GILLIES in view of Signaoff does not explicitly disclose the plurality of processing device is enabled to retrieve and transmit the copy of the each discrete audio data packet from the buffer; 
a data packet is placed in the buffer, 
RAJKUMAR discloses the processing device is enabled to retrieve and transmit the copy of the each discrete audio data packet from the buffer (page 5; fourth paragraph; de-aggregator or processor retrieves and transmits the data packet from the buffer)
a data packet is placed in the buffer, (page 5; fifth paragraph, the data packet is placed in the buffer.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting copy of discrete packets of audio data of GILLES in view of Wijnands and Signaoff with the method of RAJKUMAR including buffer in order to reduce latency taught by RAJKUMAR.
GILLES in view of Wijnands, Signaoff and RAJKUMAR does not disclose a next data packet,
transmit the copy of the each data packet from the buffer before the copy is over-written by a copy of a next discrete audio data packet.
abstract; new data, with ordinary skill in the art, data include data packet or segment),
transmit the copy of the each data packet from the buffer before the copy is over-written by a copy of a next data packet (abstract and paragraph [0048]; transmit the prior data from the buffer before the data is over-written by the next data)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting copy of discrete packets of audio data of GILLES in view of Wijnands, Signaoff and RAJKUMAR with the method of Sela in order to reduce bottleneck in data flow taught by Sela.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 8.

Response To Argument
10.	The applicant’s arguments regarding claims 1, 9 and 13 have been respectfully considered but moot. After the applicant amended the claims, the examiner applies new ground rejections. Therefore, the applicant’ arguments do not apply the current rejection.



Conclusion
11.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Galdy et al. US 2016/0036693 A1 (Method and system for ensuring reliability of unicast video streaming at a video streaming platform) which discloses distributing unicast video streams and unicast data flow being transmitted in UDP packets.
Haimi-Cohen et al. US 2011/0228769 A1 (Controller providing gradual transition of multiple terminals from unicast transmission) which discloses unicast transmission of given content stream to plurality of terminals.
Jain et al. US 2005/0183120 A1 (Multi-user personalized digital multimedia distribution methods and systems) which discloses unicast personal media streams.

12.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-0255. The examiner can normally be reached on Monday through Friday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/Patrice L Winder/Primary Examiner, Art Unit 2452